 



Exhibit 10.2

  



Letter Agreement dated August 31, 2015 between the Registrant and a former
director

 

 

 

August 31, 2015

 

 

Mr. Nikolaus D. Semaca

1640 Maple Avenue #1606

Evanston, IL 60201

 

Re:Consulting Agreement

 

Dear Nik:

 

The purpose of this letter agreement (this “Agreement”) is to acknowledge and
set forth terms and conditions of our retention of Mr. Nikolaus D. Semaca
(“Consultant”), as a consultant to Overseas Shipholding Group, Inc., a
corporation incorporated under the laws of Delaware with its principal office at
1301 Avenue of the Americas, New York, New York 10019 (the “Company”) following
your retirement from OSG’s Board of Directors on August 3, 2015 (the “Retirement
Date”).

 

1. Retention as a Consultant. The Company hereby agrees to retain Consultant as
an independent contractor subject to, and in accordance with, the terms and
conditions hereinafter set forth, and Consultant agrees to provide services as
such to the Company.

 

2. Duties. During the period from the Retirement Date to June 30, 2016 (the
“Consulting Period”), the Company will engage you as an independent contractor
to render such consulting services to the Company and its subsidiaries, OSG Bulk
Ships, Inc. and OSG International, Inc., as the Chairman of the Company’s Board
of Directors may request in his sole discretion; provided that the number of
hours to be provided pursuant to such arrangement shall not exceed 100 in
aggregate unless mutually agreed between the Chairman and the Consultant and
subject to any additional compensation as may be agreed between the parties. It
is mutually understood and agreed that the Company shall request only such
services as may be reasonably necessary to meet its needs. Consultant shall be
free to perform services for other entities during the Consulting Period.

 

Consultant shall provide services hereunder in a professional manner
commensurate with the favorable reputation of the Company. As an independent
contractor, Consultant shall have no authority to legally bind the Company or
its affiliates and shall not hold himself out as having such authority. It is
understood that to the extent Consultant’s service must be performed during
normal business hours, the Company will upon Consultant’s request provide to
Consultant, at no charge, work space, telephone, fax and computer facilities,
and incidental secretarial services at the Company’s headquarters in connection
with the performance of such services. To the extent that Consultant’s presence
at the Company’s headquarters during such hours is not required to perform the
services required hereunder, Consultant may perform such services at such times
and locations as Consultant may determine, provided that Consultant shall
maintain and assure the security and confidentiality of the Company’s
confidential and proprietary business information and records.

 



 

 

 



August 31, 2015

Page 2

 

  

3. Termination. Consultant may terminate this Agreement for any reason upon two
weeks’ prior written notice to the Company. The Company may terminate this
Agreement at any time, without prior notice, (i) if Consultant performs services
for an oil tanker company that operates in such markets and on such scale that
such company would reasonably be considered to be in competition with the
Company (a “Competitor”) without the Company’s prior written approval (such
approval not to be unreasonably withheld), or (ii) if Consultant communicates or
discloses to unauthorized persons confidential or proprietary information with
respect to the Company, its affiliates or their respective officers, directors
or employees, or otherwise breaches his fiduciary duty to the Company, or
breaches the terms of this Agreement or engages in fraudulent or other willful
misconduct with regard to the Company. Upon termination of this Agreement,
Consultant shall not be entitled to any additional fees (other than unpaid fees
earned and accrued, but unpaid, prior to the date of termination).

 

4. Consulting Fees. During the term of this Agreement, the Company shall pay to
Consultant a consulting fee (the “Consulting Fee”) in three installments, with
each quarterly installment in an amount of $36,250. The Consulting Fee
installments shall be paid on September 30, 2015, December 1, 2015 and March 31,
2016; provided that payment may be made in advance of such dates and the Company
shall be permitted to pay each installment within 30 days after such payment
date, in each case without penalty or payment of interest. Should the Company
determine that the nature of the work requested of Consultant requires that such
work be performed at a location other than the Company’s headquarters or at
Consultant’s residence, and Consultant has agreed to travel to and perform
services at such location, then reasonable business travel costs, lodging and
meals incurred by the Consultant, in relation thereto, shall be reimbursed by
the Company.

 

5. Confidential Information and Return of Property. Consultant agrees that he
shall respect the confidential nature of any Confidential Information (as
defined below) directly or indirectly related to his work or to the Company. All
notes, memoranda, records, lists of customers and suppliers and employees,
correspondence, documents, computer and other discs and tapes, data listings,
codes, designs and drawings and other documents and material whatsoever (whether
made or created by Consultant or otherwise, and whether obtained by Consultant
during or prior to the Consulting Period) relating to the business of the
Company or its affiliates (and any copies of the same) shall beand remain the
property of the Company or such affiliate and shall, upon the written request of
the Company, be destroyed by Consultant (who shall not keep copies or duplicates
of any nature) following completion of the Consulting Period. Consultant agrees
that he shall not directly or indirectly use for his own purposes or for any
purposes other than those of the Company or its affiliates, any trade secrets or
Confidential Information. “Confidential Information” shall mean any non-public
information, including without limitation, the names or addresses or other
sensitive personal or family data, terms of business and/or requirements of any
employee, officer, customer, agent, counsel or supplier of the Company or its
affiliates, any pricing or scheduling information, business plans or information
relating to its business model, marketing and sales information, business
dealings, information, management codes, invention practices and procedures and
programs, financial information, designs, structures, research activity
information, invention or innovation information, any of which is marked
“confidential” or which you are told is confidential or which you might
reasonably expect the Company or its affiliates to regard as confidential, and
any information which has been given to the Company or its affiliates in
confidence by its customers, suppliers or other persons.

 



 

 

 



August 31, 2015

Page 3

 

  

6. Independent Contractor. Consultant’s engagement hereunder shall be as an
independent contractor. Neither Consultant nor any person engaged by Consultant
to perform the services required hereunder shall be an employee of the Company
or entitled to any benefits available to employees of the Company or its
affiliates with respect to the period of this Agreement. Neither Consultant nor
any person engaged by Consultant to perform the services required hereunder
shall hold himself or herself out as being an employee or agent of the Company
or any of its affiliates. Consultant shall be solely responsible for any
federal, state or local income or self-employment taxes arising with respect to
the amounts payable hereunder. Consultant shall be responsible for providing
worker’s compensation, disability and/or unemployment insurance, to the extent
required by applicable law, with respect to the person or persons who provide
services under this Agreement. During and after the term of this Agreement,
Consultant shall indemnity, defend and hold the Company, its affiliates and
their respective officers, directors, employees and stockholders harmless from
all taxes, interest, penalties, fees, damages, liabilities, obligations, losses
and expenses (including, but not limited to, reasonable attorney’s fees) arising
from Consultant’s failure or alleged failure to make the reports and payments
required hereunder.

 

7. Indemnification. The Company agrees to indemnify and hold harmless Consultant
if and to the extent Consultant is made, or is threatened to be made, a party to
or a witness in or is otherwise involved in any action, suit, claim, inquiry or
proceeding, whether civil, criminal, administrative or investigative (including
an action by or in the right of the Company) and whether formal or informal (a
“Proceeding”), by reason of the fact that Consultant has been engaged to
provide, or is or was providing, services pursuant to this Agreement during the
Consulting Period (the “Indemnified Services”) against all liability and loss
suffered, and expenses (including attorneys’ fees) actually and reasonably
incurred, by Consultant in connection with such Proceeding. Notwithstanding the
preceding sentence, the Company shall be required to indemnify or advance
expenses to Consultant in connection with a Proceeding (or part thereof)
commenced by Consultant (and not by way of defense) against the Company only if
the commencement of such Proceeding (or part thereof) by Consultant was
authorized in the specific case by the Board of Directors, or was brought to
establish or enforce a right to indemnification hereunder. The Company further
agrees to promptly pay upon presentation the expenses (including attorneys’
fees) actually and reasonably incurred by Consultant if he is made, or is
threatened to be made, a party to or a witness in or is otherwise involved in
any Proceeding, by reason of the fact that Consultant has been engaged to
provide, or is or was providing, Indemnified Services, provided, however, that
such payment of expenses in advance of the final disposition of the proceeding
shall be made only upon receipt of an undertaking by Consultant to repay all
amounts advanced if it should be ultimately determined that by Consultant is not
entitled to be indemnified hereunder or otherwise. The Company’s obligation, if
any, to indemnify or to advance expenses to Consultant shall be reduced to the
extent Consultant has otherwise actually received payment (under any insurance
policy or otherwise) of the amounts otherwise payable by the Company.

 



 

 

 



August 31, 2015

Page 4

 

  

8. Representations. Consultant represents and warrants to the Company that he is
fully authorized to perform the services specified hereunder, and that the
execution and performance of this Agreement is not in violation of any other
agreement to which Consultant is a party.

 

9. Assignment. Neither this Agreement nor any rights hereunder may be assigned
by Consultant to any other person or entity. The Company may assign this
Agreement to any acquirer of all or substantially all of the assets of the
Company; provided that either prior to or concurrent with the assignment of this
Agreement, the Company will provide written notice to the Consultant of such
assignment. This Agreement shall inure to the benefit of and be binding upon the
personal or legal representatives, executors, administrators, successors, heirs,
distributes, devisees, legatees and permitted assignees of the parties.

 

10. Arbitration. All disputes and controversies arising under or in connection
with this Agreement shall be settled by arbitration conducted before one (1)
arbitrator mutually agreed to by Consultant and the Company, sitting in New
York, New York, in accordance with the Commercial Arbitration Rules of the
American Arbitration Association then in effect. If Consultant and the Company
are unable to agree on a single arbitrator within 30 days of the demand by the
other party for arbitration, an arbitrator shall be designated by the New York
City Office of the American Arbitration Association. The determination of the
arbitrator shall be final and binding. Judgment may be entered on the award of
the arbitrator in any court having proper jurisdiction. Each party shall bear
its own expenses of such arbitration and equally divide the forum fees and cost
of the arbitrator.

 

11. Governing Law. This Agreement shall be governed by, and construed under and
in accordance with the internal laws of the State of New York, without reference
to rules relating to conflicts of laws.

 

12. Withholding. The Company and its affiliates may withhold from any and all
amounts payable under this Agreement such Federal, State and local taxes as may
be required to be withheld pursuant to any applicable law or regulation.

 

13. Entire Agreement. This Agreement contains the entire agreement between the
parties relating to the subject matter hereof, and supersedes in its entirety
any and all prior agreements, understandings or representations, both written
and oral, relating to the provision of consulting services by Consultant to the
Company. No amendments, alterations or modifications of this Agreement shall be
valid unless made in writing and signed by both parties. This Agreement may be
signed in any number of counterparts, each of which will be an original, with
the same force and effect as if the signature thereto and hereto were upon the
same instrument.

 

Please indicate agreement with the terms and conditions set forth in this
Agreement by signing the enclosed duplicate original of this Agreement and
returning to the Company.

 



 

 

 



August 31, 2015

Page 5

 

  



  OVERSEAS SHIPHOLDING GROUP, INC.                     By:       Name:    
Title:

 

 



Agreed and Accepted               Name:  

 



 

